__ y“
ease 4:13-cr-00572 Documem 22 Filedm T)<SD on 12/0§§§§§»?§%;%%? '§~OTLI:KS

C`OURTROOM MINUTES:

The Honorable Frances H. Stacy, Presid'ng __ 11 7
Deputj,/ Clerk; Bev ly itc s
lnterpreter ERO ' » ZJWL g .

` OPEN H‘OZ AD}OUR]\r /§g

USPT/USPO 7
[] OTHER DISTR.ICT IVISION TH`EIR CASE#

PROCEED|NG HELDZ

    
  
 
    

 

ij lnitiai Appearance ij Counsei Determination Hearing ij Status Hearing
ij B nd Hearing ij id ntity ij Hearing Continued on
B/{£tention Hearin reliminary Hearing ij Other
9 _`___h___
4_______-_____`_

 

CASE NUMBER CR H_ /X”'/?/g/W _
USA vs. AUSA e///QA'/LM.€ /@D/,i»
Q@LVCC"/~lwu;e »[/w¢:»/ LLd//@Z'L% /ie%wt,

 

 

 

 

 

 

 

 

_% 1 ,/7 lV// 0 '
i/we€!/)L<G w » x k/i,e@ MM~M
ij Date of arrest ij Ruie 5

 

§ Defendant‘s first appearance Adviseci of r'ights!charges on: ft indictment iCompiaint 53 information ij Superceding
Vioiation of E] Supervised Reiease ij PTS

il_’iéfendant ij Materia! Witness appeared Eth ij without couneei

[i Defencient requests appointed counsei, ij Financiai Afficiavit executed and sworn
ij order appointing Federai Pub!ic Defender ij Order appointing private couneei to feiiow_
ij Order of partial reimbursement to foiiow. ij C)rai order, Defendant to Reimi)urse CJA fund $

5 Deiendant advises that he wiii retain private couneei.

 

E Defendant wbond set ij Cash ij Surety _ij PfR ij Uneeeured Ef $ Bepoeit
ij Defendant bond set ii Cash ij Snrety ii PiR ij Unseeured Ei$ Depostt
ij Defendant bond set ij Cash ij Surety ij PIR Ej Uneecured ij $"____Depeeit
ij Surety signatures required as to Detendant(s} ,

ij Defendant(s} advised of conditions of release

ft BOND EXECUTED and Defendant Re|eased

ij No bond set at this time. 10 day Detention Order entered, as to Defendant s}

i _e_____
ii der of Temporary Detention Pending Hearing entered as to endant(s)
Order of Detention Pending Triai entered as to Defendant(s} » § _

§Pom'i revoked _ Ij Bond reinstated [] Bond Continue
Defendant remanded to custody I`_`i NIIW remanded to custody
[i Defendant Ordered Remo ed to riginating District _

L§e/fendant Waiver of Pre|iminary ij identity mention Hrg ij Detention Hrg this District ‘Lw-d_

 

Court finds: Ei’isrobab|e Cause ij identity
ij Defendant(s)_______ is!are scheduled on at for_.
ij Arraignment ij Counsel Determination Hearing ij Identity Hearing
ij Detention Hearing ij Preliminary Hearing [] F§nar Revocation Hearing

 

fleet meet ;%/]Meeltne@le,
my \%M ewéeee@…%

 

 

 

 

